Citation Nr: 1820877	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-07 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected coronary artery disease (CAD) for the period from January 23, 2013 to June 5, 2014.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	James G. Fausone, Esq.


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to June 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2011 and May 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The May 2016 decision established a 100 rating disability for the Veteran's CAD, and the Veteran appealed the date of the increase in rating.  

The Board notes that in the July 2015 Board remand, the Board instructed the RO to issue an SOC regarding the issues of increased ratings for PTSD, diabetes mellitus, type II, peripheral neuropathy of the lower extremities, and TDIU.  The RO has noted that the October 2013 decision, in response to which the Veteran filed a Notice of Disagreement, was a provisional decision and not a final decision.  The RO is currently undertaking steps to issue a final rating decision on these issues, and they are not currently before the Board.  

The issue of entitlement to service connection for GERD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal period, the Veteran's CAD has been manifested by evidence of workload of 3 METs or less, with symptoms of dyspnea.  



CONCLUSION OF LAW

The criteria for an initial rating of 100 percent for CAD have been met for the period from January 23, 2013 to June 5, 2014.  38 U.S.C. § 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.7, 4.104, Diagnostic Code (DC) 7005 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

Initially, the Board notes that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Here, the Board is granting the relief sought in full, which is a total disability rating of 100 percent for CAD for the entire period of the appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

Analysis

The Veteran seeks entitlement to an initial evaluation for coronary artery disease in excess of 10 percent. 

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Effective January 12, 1998, the rating criteria for arteriosclerotic heart disease (i.e. coronary artery disease) Diagnostic Code 7005, were amended as follows: 

A workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required, is rated at 10 percent disabling. 

A workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray is to be rated as 30 percent disabling. 

More than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent is to be rated as 60 percent disabling. 

With documented coronary artery disease resulting in: Chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent is to be rated as 100 percent disabling.  38 C.F.R. § 4.104.

Note (2): One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute. When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 

Note: If nonservice-connected arteriosclerotic heart disease is superimposed on service-connected valvular or other non-arteriosclerotic heart disease, request a medical opinion as to which condition is causing the current signs and symptoms.

In October 2013, the private clinician who treated the Veteran completed a Disability Benefits Questionnaire (DBQ) noting that the Veteran had ongoing chronic stable angina with supraventricular arrhythmia.  He noted that the Veteran had more than 4 episodes per year of atrial fibrillation and intermittent supraventricular tachycardia.  He noted the Veteran had an Electro Physiology Study (EPS) with radiofrequency ablation (RFA), and that he had been hospitalized at Tift Regional Medical Center for supraventricular tachycardia (SVT) in January 2013.  The examiner did not complete any interview based METs test, but noted that the Veteran's chronic angina limited his ability to work and there was no opportunity for angina recircularization.  The examiner noted that the Veteran continued to have palpations, heart racing and ablation.  The examiner reported that the Veteran could not walk on level ground for more than 200 yards.  

Diagnostic Code 7005 directs that a 100 percent disability rating should be awarded for evidence of a workload of 3 METS or less.  This is the finding reported in the June 2014 VA examination, upon which the RO based its May 2016 rating decision, which assigned a 100 percent disability rating effective June 5, 2014.  

Throughout the appeal period, the Veteran has consistently had angina noted in his medical records that occurred with activity.  While an October 2013 VA examination noted an interview based assessment of the Veteran's METs workload at 7-10, the examiner noted this was based on findings of nonobstructive CAD per catheterization.  The Board finds the October 2013 DBQ particularly probative as the examiner noted the Veteran cannot walk more than 200 yards, which would be equivalent to about two blocks.  The DBQs note that a METs level of 1-3 METs is consistent with walking for 1-2 blocks.  The Board notes these findings in the October 2013 DBQ to be more consistent with the findings in the other evidence of record, including the June 2014 VA examination, upon which the 100 disability rating was initially granted effective June 5, 2014.  Furthermore, the June 2014 examination noted that in the case of the Veteran, METs were the best indicator of his disability, because although his ejection fraction was normal it is not always a true reflection of cardiac functional status, as METs is a functional assessment and better details the limitations of the Veteran.  For example, she noted that a normal ejection fraction can be seen at rest, but can change to abnormal with activity as the Veteran has ischemic heart disease, so it was not as accurate an assessment of true functional status as METs.  

Thus the benefit of the doubt will be afforded and a 100 percent disability rating will be rewarded for the entire appeal period, given that there was no VA examination prior to the October 2013 DBQ, and there is no indication to the contrary that the Veteran's METs level was not consistently at the same level following his January 2013 hospitalization for his heart condition.


ORDER

Entitlement to an initial rating of 100 percent for service-connected coronary artery disease (CAD) for the period from January 23, 2013 to June 5, 2014, is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Veteran's claim for GERD was remanded in July 2015 to afford the Veteran a VA examination.  The Veteran was afforded a VA examination in July 2016; however, the examiner however did not address direct causation per the remand instructions.  Furthermore, the Board finds that the VA examiner should discuss the articles submitted by the Veteran in May 2015, including the Healthline article titled "Is it All in Your Head?" and the Medscape article titled "Severe Gastro-oesophageal Reflux Symptoms in Relation to Anxiety, Depression and Coping in a Population-Based Study."

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the etiology of any GERD found on examination.  The examiner must be provided a copy of this remand and access to the Veteran's electronic claims file.  The examiner must indicate review of these items in the examination report.  All necessary testing must be completed.

After reviewing the claims file, examining the Veteran, and with consideration of the Veteran's lay statements, the examiner must offer opinions as to the following:

a.  Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's GERD is etiologically related to service.

b.  Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's GERD was caused by his service-connected PTSD.  

c. Whether it is at least as likely as not (a 50 percent probability or greater) that his GERD has been aggravated (i.e., permanently worsened beyond the natural progression) by his service-connected PTSD. 

The examiner should comment on the relevancy of the articles submitted by the Veteran in May 2015 including the Healthline titled, "Is it All in Your Head?" and the Medscape article titled "Severe Gastro-oesophageal Reflux Symptoms in Relation to Anxiety, Depression and Coping in a Population-Based Study."

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

In rendering the requested opinions, the examiner should specifically consider and discuss the Veteran's contentions, the lay history of symptomatology, and all relevant medical evidence of record.  A rationale for all medical opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide complete explanations stating why this is so. 

2.  Then readjudicate the claim for service connection for GERD.  If the benefit remains denied, issue the Veteran and his representative a supplemental statement of the case and allow an appropriate period of time for response.

The appellant and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


